445 So.2d 1225 (1984)
Dudley B. PILLOW, Jr., et al.
v.
BOARD OF COMMISSIONERS FOR the FIFTH LOUISIANA LEVEE DISTRICT.
No. 83-C-0066.
Supreme Court of Louisiana.
February 10, 1984.
Rehearing Denied March 23, 1984.
William J. Guste, Jr., Atty. Gen., Gary Keyser, Robert Carpenter, Michael O. Hesse, C. Calvin Adams, Jr., Asst. Attys. Gen., for applicant.
Henry C. Sevier, Jr., Sevier, Yerger & Bishop, Tallulah, Frank Voelker, Jr., Voelker, Ragland, Brackin & Crigler, Lake Providence, Mack E. Barham, Ralph S. Hubbard, III, Barham & Churchill, Prof. A.N. Yiannapoulos, Tulane Univ. School of Law, New Orleans, E.H. Lancaster, Jr., Lancaster, Baxter & Seale, Tallulah, for respondents.
PER CURIAM.
This court granted the Board of Commissioners' application for certiorari, 427 So.2d 1200, in order to review the judgments of the lower court, 425 So.2d 1267, which held that Act 314 of 1978 granted plaintiffs a substantive right to have riparian property valued at fair market value in appropriation suits pending on July 10, 1978, that the right became vested upon the effective date of the Act, and that Act 676 of 1979 did not and could not affect that vested right. This case was consolidated for argument with Terrebonne v. South Louisiana Tidal Water Control Levee District, 445 So.2d 1221, No. 83-C-1721, decided January 16, (La.1984). Because that portion of the judgment of the Court of Appeal, Second Circuit, relating to the effect of the 1978 and 1979 Acts is in accord with the decision of this court in the Terrebonne case, and because the Board's remaining assignments of error do not merit discretionary review by this court, the writ is recalled, and the application for certiorari is denied.